Citation Nr: 0611957	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a fungal infection 
of the feet, to include jungle rot.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.  The veteran's separation document indicates 
a prior period of service which began on November 24, 1940.  
The ending date is unclear due to a poor quality copy.  That 
service period has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  Although the RO received 
additional private treatment records in April 2005, the last 
supplemental statement of the case (SSOC) was issued in 
January 2005.  However, a SSOC is only required if the 
additional evidence is relevant to the claims.  The records 
received in April 2005 contained no information about the 
claimed conditions.  The RO reviewed the records and 
indicated this in a handwritten notation.  The Board 
concludes a SSOC was not legally required, and the veteran 
has been afforded due process of law.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have hearing loss or tinnitus.

3.  The veteran's fungal infection of the feet is not related 
to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Fungal infection of the feet was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to PTSD, 38 C.F.R. § 3.304(f) sets forth the 
three elements required to establish service connection for 
PTSD.  Generally, and as applicable to this particular case, 
for service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with DSM-IV; 
(2) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

The veteran's contention is that his PTSD is related to the 
time he served in the Fiji Islands and his camp was bombed.

In this case, the medical records are absent a diagnosis of 
PTSD.  In a December 2002 letter, the veteran's treating 
physician, Dr. RPG, noted that the veteran had had a 
cerebrovascular accident after which he had some depression 
which was reasonably controlled by medication.  Thus, the 
medical evidence fails to show that the veteran has a current 
diagnosis of PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Although the veteran contends that he suffers from PTSD that 
is related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In the absence of competent medical evidence that 
a disability exists and that the disability was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for PTSD have not been 
established.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  

With respect to the issues of service connection for hearing 
impairment and tinnitus, the medical records are absent any 
complaints of or treatment for hearing loss or tinnitus.  In 
his December 2002 letter, Dr. RPG noted that the veteran has 
a history of considerable wax in both ears which happens 
quite frequently but can be taken care of just by washing the 
ears.  Thus, the medical evidence fails to show that the 
veteran has a current diagnosis of hearing loss or tinnitus.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Although the veteran contends that he suffers from hearing 
loss and tinnitus that are related to his service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent medical evidence that a hearing disability exists 
and that the disability was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for hearing and tinnitus have not been 
established.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  

With respect to the issue of a fungal infection of the feet, 
to include jungle rot, the medical evidence does show a 
current disability.  The first question that must be 
addressed, therefore, is whether incurrence of a fungal 
infection of the feet is factually shown during service.  The 
Board concludes it was not.  

The Board notes that the veteran's service medical records, 
except for the veteran's entrance physical in November 1940, 
were damaged by fire at the National Personnel Records 
Center.  The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant. See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Since there 
are no service medical records, VA sought to obtain medical 
records contemporaneous or as close in time as possible to 
the veteran's service.  The earliest dated records which show 
fungus infection on feet in the claims file are dated in 
2002.  The letter from Dr. RPG indicates that the veteran 
"recently started having" these fungal infections, which 
also weighs against a conclusion that this has been a 
continuous problem for him since service.  At the January 
2005 Decision Review Officer hearing, the veteran's service 
representative noted that with respect to the foot fungal 
infection, the veteran sought treatment at St. James Hospital 
upon discharge.  Although the RO requested from St. James 
Hospital all of the veteran's treatment records, only 
treatment records dating from 2002 were received, none of 
which note a fungal infection of the feet.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

In his December 2002 letter, Dr. RPG states that the veteran 
is a known patient with ... fungus infection of the feet which 
started during his army service.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

In this case, Dr. RPG's opinion is premised on facts which 
were provided by the veteran and are not substantiated by the 
record; and, therefore, his opinion with regard to etiology 
has minimal probative value.  There is simply no 
contemporaneous evidence to support this allegation.

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claims that his current fungus infection of the feet is 
related to service.  There is not an approximate balance of 
evidence.  There is evidence favorable to the claim that is 
simply not persuasive. The weight to be accorded the medical 
evidence must be determined by the quality of it and not by 
quantity.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a fungal infection of the feet, to 
include jungle rot, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in October 2002 and January 2004.  Those 
letters advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  

Neither of the RO's 2001 or 2004 letters specifically tells 
the claimant to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The October 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  In addition, that letter 
advised him to either send the evidence or complete and 
return authorization forms so that VA could obtain the 
evidence on his behalf.  The Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  

Since the service connection claims were denied by the RO and 
are also being denied by the Board, as discussed herein, 
there is no potential effective date issue that would warrant 
providing additional notice to the appellant.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Because the veteran's service medical records do 
not likely exist due to fire, further attempts to obtain 
these records appear futile.  

VA treatment records as well as private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With respect to the issues of service connection for PTSD, 
hearing loss, and tinnitus, the Board concludes an 
examination is not needed in this case because there is no 
competent medical evidence indicating the veteran has the 
claimed conditions.  With respect to the issue of service 
connection for a fungal infection of the feet, although Dr. 
RPG has related the veteran's fungus infection of the feet to 
his military service, such evidence is also insufficient to 
trigger VA's duty to provide an examination as there is no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there is no 
evidence, other than the veteran's own lay assertion, that he 
suffered from jungle rot in service that may be associated 
with current fungus infection of the feet.  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for jungle rot of the feet 
is denied.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


